Citation Nr: 0833314	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-02 580	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney At 
Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A February 2003 rating decision denied service connection 
for PTSD on the basis that the veteran had not submitted new 
and material evidence.  The veteran did not initiate an 
appeal of the adverse determination.

3.  The evidence received since the February 2003 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), The United 
States Court of Claims for Veterans Appeals held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claim to reopen his previously 
denied claim of entitlement to service connection for PTSD, 
the Board observes that the RO issued VCAA notices to the 
veteran in April 2006 and December 2006 which informed him of 
the evidence generally needed to support a claim to reopen 
his previously denied claim for service connection for PTSD; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The April 2006 VCAA 
notice specifically informed the veteran regarding the basis 
for the prior decision's denial of his claim for service 
connection for PTSD and what evidence would be necessary to 
substantiate the element required to establish the claim.  
Kent, supra.  The April 2006 VCAA notice was also issued 
prior to the June 2006 rating decision from which the instant 
appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claim prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim to reopen his claim for service connection 
for PTSD, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as the veteran's and his 
representative's written statements and were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD.  The claim for PTSD was 
originally denied in an October 2000 rating decision on the 
basis that his alleged stressors were unverifiable.  The 
veteran did not appeal the decision.  The veteran sought to 
reopen his claim for PTSD in September 2001.  A  February 
2003 rating decision denied his claim to reopen the claim for 
service connection for PTSD on the basis that he had not 
submitted new and material evidence.  Since the veteran did 
not appeal the February 2003 RO decision, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.302, 20.1103 (2007). 

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The February 2003 
denial was based on the lack of evidence corroborating the 
veteran's alleged stressors.  The decision specifically noted 
that the veteran had not provided sufficient details 
regarding his alleged stressors for the RO to be able to 
verify them.  See 38 C.F.R. § 3.304(f).  Despite requests in 
April 2006 and in December 2006, the veteran has submitted no 
evidence or details sufficient to corroborate any of his 
alleged stressors.  The evidence submitted since the February 
2003 rating decision consists predominantly of VA treatment 
records showing no more than ongoing treatment for the 
veteran's diagnosed PTSD.  These medical records attribute 
the veteran's diagnosed PTSD to alleged stressors also 
considered at the time of the October 2000 and February 2003 
rating decisions.  The RO requested the veteran provide more 
information about his alleged stressors in the December 2006 
letter.  However, the veteran did not provide the requested 
information or respond at all to the request and his claim 
was ultimately denied because his alleged stressors could not 
be verified.  Although the Board must assist a veteran, this 
duty to assist is not always a one-way street, and a veteran 
may not passively wait for assistance in those situations in 
which he may or should have information that is necessary in 
the development of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The additional medical reports 
received do not raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board 
determines the evidence submitted subsequent to the February 
2003 rating decision is either cumulative or redundant, does 
not supply evidence the absence of which was a specified 
basis for the last final disallowance, and, in any event, 
does not raise a reasonable possibility of substantiating his 
claim.  Consequently, the evidence received since the last 
final disallowance of the veteran's claim is not new and 
material, and his petition to reopen the claim for service 
connection for PTSD must be denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.  The appeal 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


